DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Final Office Action in response to Applicant’s response on 06/21/2022 to Examiner's Non-Final communication on 03/24/2022. 
Claims 22-24, and 52-57 have been examined in this application. All other claims are cancelled.
No new information disclosure statement has been submitted. 

Response to Arguments
Applicant’s arguments filed 06/21/2022 fail to address the IDS issue raised in the Non-Final Office Action. The Examiner pointed out that that IDS filed on 01/26/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Copies of the references are required. Because Applicant attempted to file a bona fide response to the Examiner’s Non-Final Office Action, the following Final Office Action is being filed to expedite prosecution. 
Examiner is directly requesting that the references be filed in the next response in order for the IDS to be considered and the issue to be withdrawn. 

Applicant’s arguments, page 5, regarding claim objections have been fully considered; however, they are not persuasive.
Regarding claims 52 and 55, the Applicant has failed to adopt the Examiner’s example of how to amend the claims to capture the appropriate Beauregard language or amend the claims in a manner in which the claims recite the appropriate Beauregard language. 
	 
	Per secondary objection, the claims have been amended to recite that the server computer carries out the claim limitations except for the last limitation. The last limitation recites “sending the proxy image…” but does not recite which entity perform this limitation. The claims are broader than the Specification because the last limitation is vague in regards to which entity performs the claim limitation. The Specification recites that only the server computer / “proxy generation module 128 of the IPP service 102” performs the uploading of the proxy image 302. See Specification, Figure 2. 
	The objections are maintained. 

Applicant’s arguments, page 6, regarding claim rejections under 35 U.S.C. §112 have been fully considered; however, they are partially persuasive. 
Per 112(a) rejection of all the claims, Applicant has merely stated that the amendments overcome the rejection. 
The Examiner disagrees. The Applicant has not provided support in the Specification for the last limitation directed to “[sending] the proxy image…” The amendment to the claims now includes a wherein clause reciting “wherein the proxy image is uploaded to the social network service…” Because the limitation first recites “send the proxy image” the limitation must be present in the Specification. Support for sending the image is not found. The Specification, see Figure 2 and related sections in the Specification, only recites that the “proxy generation module 128 of the IPP service 102” uploads the image. 
The claims are rejected because it is not known how the service 102 can send the proxy image and also upload the image to the social network service. Finally, support for performing both the sending of the proxy image and uploading of the image is not found. The Specification, at best, provides support for only uploading the image. 
The rejection is maintained. 

Applicant’s arguments, page 7, regarding claim rejections under 35 U.S.C. §101 have been fully considered; however, they are not persuasive. 
Applicant argues that the claims are not directed to a judicial exception. 
The Examiner disagrees. The claims are directed to an abstract idea of sending an image tied to a media item having management rights to an entity and uploading the image without significantly more. 
The abstract idea is categorized under certain methods of organizing human activity, for instance, fundamental economic principles, and mitigating risk.
The additional elements do not integrate the abstract idea into a practical application. The additional elements merely automate the abstract idea. 
The claims as a whole, under the broadest reasonable interpretation and as noted with regard to the additional elements, fail to amount to significantly more than the abstract idea. 
The claims and all dependent claims are not patent eligible. The rejection is maintained. 

Claim Objections
Claims 52 and 55 are objected to because of the following informalities:  The claims do not recite the proper Beauregard language in order to capture the structure as a whole that allows the claim limitations to be executed. The claims should recite, in example, uploading media items by an apparatus comprising a memory storing instructions, when executed by a processor, causes the apparatus to perform operations comprising…
Per claim 55, the CRM claim must be amended in the same manner as above. 
Appropriate correction is required.

Per claim 22, the claim does not positively recite that all steps are carried out by the server computer. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-24, and 52-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 22, 52, and 55 recite “[sending] the proxy image…” The amendment to the claims now includes a wherein clause reciting “wherein the proxy image is uploaded to the social network service…” Because the limitation first recites “send the proxy image” the limitation must be present in the Specification. Support for sending the image is not found. The Specification, see Figure 2 and related sections in the Specification, only recites that the “proxy generation module 128 of the IPP service 102” uploads the image. 
The claims are rejected because it is not known how the service 102 can send the proxy image and also upload the image to the social network service. Finally, support for performing both the sending of the proxy image and uploading of the image is not found. The Specification, at best, provides support for only uploading the image. 
All dependent claims are rejected for mere dependence on the rejected claims. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-24, and 52-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 22-24, and 52-57 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 22-24, and 52-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea of sending an image tied to a media item having management rights to an entity and uploading the image without significantly more. 
The abstract idea is categorized under certain methods of organizing human activity, for instance, fundamental economic principles, and mitigating risk. The securing of the media item emphasizes the mitigation of risk involved with selling or rendering content. By enforcing usage rules on the secured media item, the risk linked with fraudulent usage of media items is reduced. Likewise, the usage of DRM rights is a fundamental economic principle. A user can only render the content based on the usage rights the user purchases; resulting in fundamental economic principles. Providing an image for the user to utilize to access data, content, etc. further captures fundamental economic principles as the image facilitates user interaction, which optimizes user usage of the item/service, resulting in increased sales/profits. The claimed abstract idea identified clearly falls under the at least above identified elements under certain methods of organizing human activity.  
Claim 22 recites, in pertinent part:
A method for uploading media items, the method comprising receiving… a media item associated with a subscriber from a social network application of a social network service, wherein the media item is uploaded… by the subscriber;
encrypting… the media item using one or more digital rights management (DRM) techniques; 
generating… a policy relating to the media item; 
sending… the encrypted media item to a cloud storage network for secure storage; 
receiving… information including metadata relating to the storage of the encrypted media item; 
generating… and based on the information, a proxy item including a proxy image corresponding to the securely stored encrypted media item; and 
sending the proxy image to the social network service, wherein the proxy image is uploaded to the social network service and wherein the metadata is used as a unique identifier for the proxy image.
The judicial exception is not integrated into a practical application. The claims recite the following additional elements: server computer, internet privacy protection service (IPP), social network application, encrypting the media item using DRM techniques, generating a proxy item including a proxy image, an apparatus, one or more processors, memory, non-transitory computer readable medium, instructions, and computing device. The additional elements are recited at a high level of generality and only perform generic functions such as sending and receiving data, generating data based on the received data, and uploading data. The additional elements merely automate the abstract idea. Each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include the significance of any additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a server computer, internet privacy protection service, social network application, social networking service, cloud storage network, proxy image, apparatus, computer readable medium, instructions, and computing device amount to no more than mere instructions to apply the exception using a generic computer component(s). The claim limitations do not improving another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. The dependent claims include additional elements such as, a bard code being the proxy image, and a URL embedded into the QR-code. These additional elements do not further add anything more to the abstract idea and fail to integrate the abstract idea into a practical application. They do not result in the claims as a whole amounting to significantly more. 
The claims are not patent eligible. 



References
The following references teach various elements of what the Applicant deems as their invention. The claims contain various issues, however, the scope of the claims is interpreted to be directed to an entity (server computer) that receives media of a user and encrypts the media. Once the media is encrypted, the server generates a policy relating to the media item and sends the media item to a storage location. The server then receives from the storage location storage data about the media item’s storage and generates a proxy item tied to the media. The server the sends a proxy image. 
The references found and the combination of the references do not seem to teach the claim limitations as a whole or render the claims obvious. 
Based on the above interpretation, the references found disclose the uploading of images or multimedia to a server and having the server encrypt the media and also store the media along with assign different data rights management rules to the media. U.S. Patent 7549062 to Kouznetsov et al. teaches such elements. Kouznetsov teaches system 30 allows an owner of digital content 32 to specify license rules that must be satisfied before such digital content 32 is allowed to be rendered on a user's computing device 34. Such license rules can include the aforementioned temporal requirement, and may be embodied within a digital license or use document (hereinafter `license`) 36 that the user/user's computing device 34 (hereinafter, such terms are interchangeable unless circumstances require otherwise) must obtain from the content owner or an agent thereof. Such license 36 also includes the decryption key (KD) for decrypting the digital content, perhaps encrypted according to a key decryptable by the user's computing device 34. As seen in FIG. 3, such encrypting key is a public key of the user's computing device 34 (PU-BB), and the user's computing device 34 presumably has the corresponding private key (PR-BB) by which (PU-BB(KD)) may be decrypted. Specific rules are assigned to each type of content and controlled using DRM rights. 

U.S. Patent Application Publication 2013/0166580 to Maharajh et al. teaches the use of applications and services of a platform that may be hosted in a client server infrastructure which may meet or exceed the standards that all media companies expect for protection of their assets. The platform may deliver various mixtures of entertainment information, video, audio, images, photos, and personalizeable, community oriented, social networking content. The platform may include best practice digital rights management (DRM) for mobile delivery. Rules and a consumption profile specific to a user are determined. The Mobile media platform may include a security facility and security functionality, which may include authentication, authorization, passwords, purchase verification, access control, biometric identification, encryption and the like. Security may be directed at securing access to the platform and may also be directed at protecting the content and information of the platform, such as during data transfers.

	U.S. Patent Application Publication 2006/0123484 to Babic et al. teaches a method for clearing and delivering digital rights management (DRM) licenses to websites and IP connected devices is disclosed. The method utilizes one or more Web services to receive one or more license requests from devices connected by IP Networks and generates, clears and delivers licenses containing license keys and rights or rules that govern the use of one or more digital media file or live broadcast. Use of a Web service unifies numerous complex steps and insures proper interface between otherwise potentially incompatible software and hardware modules which may be distributed at various remote locations. License clearing and delivery may then be performed seamlessly and transparently to a virtually unlimited number of devices connected by IP Networks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        08/12/2022